USCA4 Appeal: 22-1961      Doc: 10         Filed: 11/22/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1961


        In re: GARLIN RAYMOND FARRIS, a/k/a G,

                            Petitioner.



                                     On Petition for Writ of Mandamus.
                                       (3:18-cr-00099-RJC-DCK-1)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Garlin Raymond Farris, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1961      Doc: 10         Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Garlin Raymond Farris petitions for a writ of mandamus seeking an order

        compelling the district court to rule on the merits of his amended motion for

        reconsideration of the court’s denial of his Fed. R. Crim. P. 33 motion for new trial. The

        court granted Farris’ motion to amend his motion for reconsideration but denied Farris’

        motion for reconsideration. * We conclude that Farris is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted), and mandamus may not be used as a substitute for appeal, In re

        Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Farris is not available by way of mandamus. Accordingly, we

        deny the petition for writ of mandamus. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                               PETITION DENIED




               *
                  After Farris filed his petition for writ of mandamus, the district court sua sponte
        clarified that it intended to allow Farris to amend his motion for reconsideration but not
        alter its ruling on the merits.

                                                     2